MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                                Mar 02 2018, 9:34 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Centrell Lanier,                                         March 2, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1708-CR-1794
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G04-0907-FB-65821



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1794 | March 2, 2018             Page 1 of 5
[1]   Centrell Lanier appeals the sentencing order entered upon his plea of guilty to

      Conspiracy to Commit Robbery Resulting in Serious Bodily Injury, a Class B

      felony.1 Lanier argues that the trial court erroneously denied him credit time

      for his pretrial confinement. Finding no error, we affirm.


                                                         Facts
[2]   On July 20, 2009, the State charged Lanier with conspiracy to commit robbery,

      a Class B felony. At the time, Lanier was incarcerated in Illinois serving an

      executed sentence on an unrelated weapons charge.2 At some point on or after

      July 20, 2009, Lanier was served with a warrant for the Indiana charge. On

      July 23, 2009, Lanier signed a waiver of extradition.


[3]   In January 2010, while still incarcerated in Illinois, Lanier was charged with

      murder in Illinois. In December 2010, he was discharged from the Illinois

      sentence on his weapons conviction, but he remained in Illinois custody

      pending the trial on the murder charge.


[4]   On September 13, 2011, the State filed an amended information, charging

      Lanier with three counts of felony murder, one count of Class A felony robbery,

      three counts of Class B felony criminal confinement, and one count of Class B

      felony conspiracy to commit robbery.




      1
          Ind. Code § 35-42-5-1; Ind. Code § 35-41-5-2
      2
          On November 9, 2009, Lanier was convicted on the Illinois weapons charge.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1794 | March 2, 2018   Page 2 of 5
[5]   On April 21, 2016, Lanier was acquitted of murder in Illinois. He was turned

      over to Indiana on May 16, 2016, on the pending charges. On February 1,

      2017, the State filed an additional count of Class B felony conspiracy to commit

      robbery resulting in serious bodily injury. The following day, Lanier pleaded

      guilty to one count of Class B felony conspiracy to commit robbery resulting in

      serious bodily injury in exchange for the dismissal of the other charges. The

      trial court sentenced Lanier to twenty-five years incarceration pursuant to the

      plea agreement.


[6]   On July 21, 2017, after a sentencing hearing, the trial court credited Lanier with

      287 days for time served, beginning on the date of his acquittal of the Illinois

      murder charge, April 21, 2016, and ending on the date he pleaded guilty in

      Indiana, February 2, 2017. Lanier now appeals.


                                   Discussion and Decision
[7]   Lanier’s sole contention on appeal is that the trial court erroneously calculated

      his pre-sentence credit time. He argues that the trial court erred by awarding

      him credit time dating back only to April 21, 2016, totaling 287 days.

      According to Lanier, he is entitled to credit time beginning on July 23, 2009,

      the date on which he waived extradition to Indiana, totaling 2,757 days. We

      disagree.


[8]   Presentence jail time is a matter of statutory right rather than a matter of

      judicial discretion. Weaver v. State, 725 N.E.2d 945, 948 (Ind. Ct. App. 2000).

      Indiana Code section 35-50-6-3 provides that a person earns one day of good

      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1794 | March 2, 2018   Page 3 of 5
       time credit for each day the person is imprisoned for a crime or confined

       awaiting trial or sentencing. “Confined awaiting trial or sentencing” has been

       construed to mean confined as a result of the charge for which the defendant is

       being sentenced. Diedrich v. State, 744 N.E.2d 104, 105 (Ind. Ct. Ap. 2001).

       This Court interpreted Indiana Code section 35-50-6-3 as follows:


               “Although IC 35-50-6-3 states that a defendant is allowed credit
               for time ‘confined awaiting trial or sentencing,’ we conclude the
               Legislature clearly intended the credit to apply only to the
               sentence for the offense for which the presentence time was
               served. Any other result would allow credit time for time served
               on wholly unrelated offenses.”


       Maciaszek v. State, 75 N.E.3d 1089, 1093 (Ind. Ct. App. 2017) (quoting Dolan v.

       State, 420 N.E.2d 1364, 1373 (Ind. Ct. App. 1981)), trans. denied.


[9]    While Lanier was subject to pretrial confinement in Illinois, that confinement

       was not a result of the criminal charges he faced in Indiana. Lanier claims he

       was incarcerated in Illinois because of the Indiana arrest warrant, but in fact, at

       the time he waived extradition to Indiana, he was serving a sentence on an

       unrelated charge. Then, before that sentence was fully served, Lanier was

       charged with murder. Despite eventually being discharged from the Illinois

       weapons sentence, he remained in Illinois custody pending trial on the new

       murder charge. Not until he was acquitted for murder on April 21, 2016, was

       Lanier being held on the Indiana charges.


[10]   As a result, Lanier is entitled to credit time from the date of that acquittal, April

       21, 2016, to the date of his guilty plea, February 2, 2017, which totals 287 days.
       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1794 | March 2, 2018   Page 4 of 5
       Under these circumstances, we find that the trial court did not err in calculating

       Lanier’s credit time.


[11]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1794 | March 2, 2018   Page 5 of 5